 CHARMIN PAPER PRODUCTS CO.The Charmin Paper Products CompanyandUnitedPapermakers and Paperworkers,AFLr-CIO. Cases14-CA-5391 and 14-RC-6280November17, 1970DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBY MEMBERS FANNING, BROWN, AND JENKINSOn July 1, 1970, Trial Examiner Bernard J. Seffissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged in theunfair labor practice conduct alleged in the complaintand recommending that the complaint be dismissed inits entirety, and that the objections to the election beoverruled, as set forth in the attached Trial Examin-er'sDecision. Thereafter, the General Counsel filedexceptions to the Trial Examiner's Decision and asupporting brief. The Respondent filed a brief insupport of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and the briefs, and the entire record inthesecases,and hereby adopts the findings,conclusions,' and recommendations 2 of the Trial Ex-aminer, as modified below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint herein be, and it hereby is, dismissed.As all the objections have been overruled, and as thePetitioner in Case 14-RC-6280 has failed to secure amajority of the valid ballots cast, we shall certify theresults of the election.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validvotes cast in the election has not beencast for UnitedPapermakers and Paperworkers,AFL-CIO, and thatsaid labor organization is not the exclusive bargainingrepresentative of the employees in the unit found601appropriate within themeaning ofSection 9(a) of theAct.3INotwithstanding abundant testimony to thecontrary, the TrialExaminer was persuaded to accept the Respondent's version of numerousalleged violations of Section 8(a)(1) of the Act.Among these were thegranting of two general wage increases and additionalovertime paybenefitsprior to theelection.Moreover,theRespondent developed asystem of individual and privateconferences between employees and theirimmediate supervisors during which,a groupof employeestestified, thesupervisors interrogated,coerced,and threatened the employees withregard to the Union's organizationalactivity.Because theTrialExaminer's findings and conclusionsare based,almostexclusively, upon his broad credibilityfinding that,"The demeanor ofRespondent'switnesseswas uniformly impressive.The Union'schiefwitness appearedto bemotivated by a fanatical drive to make a caseagainstRespondent," we are constrained to find that his findings andconclusions are notcontraryto the preponderance of all the relevantevidence.Accordingly,wewillnotdisturbtheTrialExaminer'srecommendations in this case.Standard Dry Wall Products, Inc.,91 NLRB544, enfd. 188 F.2d 362 (C.A. 3).2As the TrialExaminer failed to include the certification of electionresults in his recommendations, this has been added herein as indicatedinfra.3The appropriateunitwas found tobe "All production andmaintenanceemployeesincluding plant clericals andlaboratoryclerks whowere employedduringthe payrollperiod endingOctober19, 1969, butexcludingofficeclericaland professionalemployees,guards andsupervisorsas definedin the Act."TRIALEXAMINER'S DECISIONREPORT ON OBJECTIONSBERNARD J. SEFF, Trial Examiner: This proceeding triedbefore me at Cape Girardeau, Missouri, on April 14, 1970andApril15,1withallpartiespresent, involves acomplaint2 pursuant to Section 10(b) of the National LaborRelations Act, as amended, (herein called the Act), allegingthat Charmin Paper Products Company (herein called theRespondent or Company), in the course of an organization-al campaign by United Papermakers and Paperworkers,AFL-CIO (hereinafter called the Union), interfered with,restrained, and coerced its employees in the exercise ofrights guaranteed by Section 7 of the Act. Respondent byits answer admitted certain allegations of the complaint butdenied the commission of any unfair labor practices.Consolidated for trial with the unfair labor practiceproceeding were objections to the election by conductaffecting the results of an election conducted amongRespondent's employees on November 21, For reasonshereafter stated, I find and conclude that the evidence doesnot sustain the allegations of the complaint and that,accordingly, no remedial order shouldissue.As the eventsforming the basis for that conclusion concerned actionstaken by the Respondent before the election petition wasfiled (prior to September 26, 1969, the date the petition wasfiled) these actions cannot be considered in passing on theobjections to the election.At the trial the parties were represented by theirrespective counsel, and were afforded full opportunity to'All dates in this decision refer to 1969 unless otherwise.stated.2 Issued on January 28, 1970 on a charge filed on, December I andthereafterconsolidatedwithCaseobjections to an election conducted by.the Board on November 21 whichelectionwas lost by the Union.The Union filed timely,objections onDecember 1.186 NLRB No. 89 602DECISIONS OF NATIONALLABOR RELATIONS BOARDintroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally on the record, and to file briefs.Oral argument was waived. Briefs have been submitted bythe General Counsel and the Respondent which have beenduly considered.The General Counsel filed a Motion to Conform thePleadings to the Proof on May 1, 1970. Respondent filed noobjections to the Motion and it is hereby granted.Upon the pleadings, stipulations of counsel, evidence,including my observation of the demeanor of the witnesses,and the entire record in the case, I make the following:FINDINGS OF FACTI.JURISDICTIONCharmin Paper Products Company, a wholly ownedsubsidiary of Proctor and Gamble Company is, and hasbeen at all times material herein, a corporation dulyorganized under, and existing by virtue of, the laws of theState of Ohio. At all times material herein, Respondent hasmaintained an office and place of business in the City ofCape Girardeau, in the State of Missouri, herein called theRespondent's place. Respondent maintains other plants inthe States of Pennsylvania and Wisconsin. Respondent is,and has been at all times material herein, engaged in themanufacture, sale, and distribution of Pampers and relatedpaper products.Respondent's plant located at CapeGirardeau,Missouri, is the only facility involved in thisproceeding.During the year ending October 23, 1969, which period isrepresentative of its operations during all times materialhereto,Respondent, in the course and conduct of itsbusiness operations, purchased and caused to be transport-ed and delivered at its Cape Girardeau plant, paper andother goods and materials valued in excess of $50,000, ofwhich goods and materials valued in excess of $50,000 weretransported and delivered to its plant in Cape Girardeau,Missouri, directly from points located outside the State ofMissouri.During the same period Respondent, in thecourse and conduct of its business operations, manufac-tured, sold, and distributed at its Cape Girardeau plant,products valued in excess of $50,000 which were shippedfrom said plant directly to points located outside the Stateof Missouri.Respondent is and has been at all times material here anemployer engaged in commerce within the meaning ofSection 2(2), (6) and (7) of the Act.II.THE UNIONUnitedPapermakers and Paperworkers, AFL-CIO,herein called the Union, is, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundRespondent'sCape Girardeau plant was under construc-tion when Respondent began hiring employeeson April 7.Employees remained in training sessions within the City ofCape Girardeau until they were moved into the newlycompleted plant in the country in June. When the events inquestion occurred, the Charmin plant was quite new. Thefirst employees were hired beginning in early April, 1969and were trained at a temporary location in downtownCape Girardeau. The move to the new plant began in Juneand production on a limited basis did not commence untilJuly. At the timeof the electionon November 21, 1969, theplant employeda complementof about 220 production andmaintenance employees. By the time of the hearing inApril, 1970 the number had approximately doubled. Therewere, at the time of the election, about 25 team managers.From April throughout the remainder of the year and oninto 1970 the plant was in a start-up and expansion period.Respondent initially had the critical problem of attemptingto attract a substantial number of potentially qualifiedemployees. As stated in Respondent's brief, training costsper employee ran as high as $3,000 to $4,000 and it wastherefore necessary to keep abreast of the wage scales ofcompetitors in order to attract and retain workers. Pursuantto this wage policy and based on survey information, wagerates were increased in June, 1969. Employee benefits wereincreased by the addition of a holiday in September and bycertain improvements in the insurance coverage.It is also pointed out in Respondent's brief that the Unionstarted its organizing efforts at a very early date and in factthe organizing efforts commenced even before the Compa-ny began to function in Cape Girardeau. It is significant topoint out that the Union campaign was conducted openlyand without fear of reprisal. Union adherents among theemployees wore Union buttons at work and solicited andpassed out Union literature in the plant. It should beemphasized that during the course of the hearing partisanUnion witnesses freely admitted that they were notharassed, interrogated, threatened, or penalized in anymanner during the campaign and through the election. Infact all of the witnesses who testified received one or morepromotions from the time they commenced their employ-ment until the time of the hearing.The General Counsel in his brief starts off initially withthe statement that the Respondent committed numerousviolationsofSection 8(axl) of the Act. Among theviolationsallegedwere two general wage increases.Respondent granted employees additional overtime paybenefits,made favorable comments about its wageincreases,and engaged in a widespread campaign ofinterrogation and threats that employees would lose certainbenefits in case of unionization. Additionally, the GeneralCounsel in his brief alleges that the Respondent injected aracialissue into the Union and election situations,threatened to withhold benefits for bargaining purposes inthe case of unionization, gave employees the impression ofsurveillance of their Union activities, suggested that anemployee was denied promotion because of his Unionactivity, asked employees to remove Union insignia, andtold employees that Respondent's wage system would notwork in the event of unionization.B.Respondent's Alleged Unlawful JuneWageIncreaseThe General Counsel takes the position that when the CHARMIN PAPER PRODUCTS CO.603Respondent set its first wage rates for itsnew CapeGirardeau plant in December 1968 that the rates wereestablished as explainedby the Companyas the result of asurvey taken prior to the establishment of the rates. TheUnion representative, Woodall, contacted the Respondentin the first week in April. Respondent opened itsemployment office in Cape Girardeau in the middle ofFebruary. Newly hired employees were placed in a trainingprogram in rented facilities in downtown Cape Girardeau.PlantManager Bowman testified that some employeeswent to the new plant on June 19 but the general move intothe new plant took place July 14-16. Until mid-July, thebulk of the employees were still in the process of beingtrained.The record shows that Bowman set forth the Respon-dent's policy as follows: "We pay wages and benefits thatare equal to or better than the average of the majorcompanies in the local area where our people might work ifthey didn't work for us, and regional paper convertingplants."It isnot denied that the Respondent granted ageneral across-the-board wage increase on June 24. TheGeneral Counsel points out that this wage increase wasgiven only 2 months after the opening of the plantat a timewhen the Union was already present and before theRespondent had commenced production. Bowman testifiedthat the June wage increases were granted on the basis thatthe survey of December, 1968, was by that time already 7months old and had been made from a distant point,Respondent's home office in Cincinnati, and many changeshad occurredin the area.The General Counsel argues that the Respondent's use ofthe survey as the basis for granting wage increases shouldnot be allowed to obscure the fact that its June increase wasunlawful. In the view of the General Counsel the changesthatoccurred since the December, 1968, survey areascribed to the fact that the Union arrived on the scene veryearly at Respondent's Cape Girardeau plant. GeneralCounsel points out that a large and sophisticated Companylike Respondent would not reasonably set wage rates basedon an unreliable survey such as Bowman characterized theDecember, 1968 survey. General Counsel goes on to pointout that Respondent uses the survey and the companiesincluded in it as a pretext to Justify unlawful wage increasesdesigned to thwart Union organizational activity. Thisconclusion of the General Counsel is predicated on hisinterpretation of the following facts:A company in Jackson, Missouri, was included in thesurvey but it had less than 100 employees and Bowmansaid that by June, 1969 Respondent had only approxi-mately 112 employees. Respondent added West Vaco tothe survey even though at the time West Vaco wasadded it had only 3 employees. The General Counselpoints out thatWest Vaco still isn't an operatingcompany.Furthermore, the General Counsel emphasises thatthe Respondent has kept Marquette Cement Company,which Company is engaged in an entirely different lineof business from Respondent, in the survey even thoughatpresentMarquette has only a little over 100employees. General Counsel states that the Respondenthas kept Potlatch Forest Company in the survey eventhough Bowman admits that he does not know whetherthe skills required by Respondent or those required byPotlatch have any relation to each other.From Bowman's testimony the General Counseltakes the position that the alleged reliance of Respon-dent on the survey is a sham.He points out thatRespondent eliminated the Jackson Plant with 100employees from its survey,supposedly because it wastoo small in comparison with Respondent-which atthat had approximately 100 employees. But it added theWest Vaco plant,at a time when it had only 3employees,and West Vaco is still not in production. Itretained Marquette Cement in the survey,even thoughMarquette's employment force has fallen from 300 toapproximately100, almost the same number as theJackson plant which was thrown out of the survey.From this information the General Counsel states that theRespondent uses and manipulates the survey in thecompaniescovered byit as a cloak under which it can handout wage increases at such times as Union organizationefforts appear to be promising. According to the GeneralCounsel thebiggest single change in the entire situationfrom September,1968 to June,1969 was the early arrival oftheUnion at Respondent'sdoor,drawing from theRespondent the reaction of the manipulation of its surveyresults so that it could grant an across-the-board wageincrease to a group of employees who were still in trainingand had not even gone into production.It is furtherunderscored that Plant Manager Bowman did not denythat the wage increases had any more than coincidentalrelationship to the actual opening of production in theplant. This action appears to the General Counsel to be anafterthought but he argues that it does not serve theRespondent as a reliable cover for its wage increase, sincebeneath the transparent cloak of the talk about a survey canreadily be seen the skeleton of a wage increase unlawfullygrantedonly tothwart the organizational efforts of theUnion which had arrived sooner than Respondent mighthave contemplated. The General Counsel asked a rhetoricalquestion,"Why else give raises to employees who hadn'tproduced a thing to that point?" Allegation 5A, sets forththat on some date in June, 1969, the employer granted wageincreases for the purpose of influencing employees againstthe Union. The record is barren of any testimony or anyother evidence to support this allegation.The only fact thatisnot disputed is that there was an increase in wage ratesannounced in June 1969, effective June 23. According toRespondent the evidence affirmatively shows that theincrease was made for business reasons. The Company firststarted hiring people in February, 1969, for the new plant atCape Girardeau. The hiringratesfor personnel hiredbetween February and June were established in December1968.The ratesestablished in December were based on asurvey made by the Company's home office in Cincinnatiwhich office had no direct information concerning the localconditions prevailing at Cape Girardeau. When the plantmanager Bowman came on the job he testified that hefound flaws in the survey in that it had included companieswhich were not comparable and should not have beenincluded. Furthermore Bowman pointed out that the survey 604DECISIONSOF NATIONALLABOR RELATIONS BOARDwas also 7 months out of date by June, 1969. It was furtherpointed out that the employer was under the necessity ofrecruiting and retaining qualified employees and for thisreason it was imperative that the wage rates be brought inline with companies competing for employees operating inthe same geographical area. Respondent takes the positionthat this increase was in accord with the announcement onApril 22 that "It is our intent to consider wage adjustmentsno later than July of this year."There is a further allegation in the complaint, 5C, that theemployer granted wage increases in September for thepurpose of influencing employees against the Union. Onceagain there is no evidence in the record to support thischarge. The General Counsel sought to evaluate this wageincrease as a suspicious act by reference to the April 22memorandum, which states,inter alia:It is our intent to consider wage rate adjustments in thespring of each year, about April, and to consider benefitadjustments in the fall of the year, about September.However there is other language in this memorandumand the Respondent points out that the General Counseldoes not seem to understand the working of the Employer'swage policy which is designed to keep abreast with wagecompetition in the area and region in which the plant islocated. In support of this argument the Respondent statesthat the April memorandum leads off by making apreliminary statement, as follows:In establishing our wage rates and benefits, we havetaken into consideration all known changes at severalcompanies in the community. We shall continue toreview this matter and will make adjustments when ourinformation indicates it is right to do so.The Respondent further points out that theJune memoran-dum also states that: "wages will be adjusted again whenour information indicates that it is right to do so."Plant Manager Bowman's explanation for the September24 increase is based on the necessity to maintain wage ratesat a level sufficiently high to attract potentially goodemployees. Furthermore Respondent points out that theexplanationgiven byBowman isunchallenged by anyevidence appearing in the record. In further explanation ofthe September 24 increase Respondent states that when thebenefits survey was made in the fall, wage rate informationwas obtained from the survey companies as well as thegeneral situation. This survey data showed two companiesin the survey had made or were making wage increaseswhich were not anticipated when the June survey wasmade.The record indicates thatMarquetteC. hadconcluded a 2-year contract with increases substantially inexcess of the 6 percent estimated in June; that West Vacowas informing applicants for employment that it was goingto grant a 17 cents per hour increase before January 1970.Respondent offers this information as an explanation of thereason why the increase in September was granted. It pointsto a memorandum that appears in the record whichcontains the following statement:Severalunexpectedandsignificantchanges (in surveycompanies) have occurred which we could not antici-pate last June, so we are adjusting our wagesaccordingly.Respondent argues that the employer follows a wage policybased on keeping competitive with a selected list of ninecompanies in the area or in regional converting plants. Thenormal operation of this system called for wage adjust-ments when wagesurveyinformation indicated it was rightto do so. According to the Respondent the wage surveyinformation indicated it was "right" to do so in June, andagain in September. Respondent argues that in view of theheavy recruiting in progress and the need to obtain andretain qualified employees, the employer was required, as amatter of business survival, to keep abreast of the wagesurveycompanies competing for the same types ofemployees.Respondent argues that in the absence of any contraryproof it cannot be found that these wage increases werecoercive or unlawful under the Act. The fact that unionorganization was in progress from the very beginning of theplant is not evidence of unlawful motivation, particularlywhen affirmative evidence of business reasons for theincrease is offered. In support of this position RespondentcitesFairchild Camera v. National Labor Relations Board,406 F.2d 581, 69 LRRM 2900;Logan Co.,171 NLRB No.83, 68 LRRM 1141;Brearley Company,163 NLRB No. 84,64 LRRM 1474;Sheboygan Sausage,156 NLRB 1490, 61LRRM 1299.The Company then argues persuasively that an employercould nevergrant a wage increase while an organizer wason the scene if what has been stated above were not true.Respondent then emphasizes that it is noteworthy thatincreases such as these have to be approved by the homeofficeof the Company in Cincinnati, Ohio, and thatrequests for that approval were made about September 1.The increase was announced on September 24 and thepetition was not filed until September 26. Respondent thenemphasizes in its brief that the Board has recently held thatan employer "has the legal duty to proceed as he wouldhave done had the Union not been on the scene." Insupport of this argument attention is called to theGatesRubber Company,182 NLRB No. 15, 74 LRRM 1049. Inthat case the Board held that it was an unfair labor practicefor an employer during the pendency of an election towithhold an increase in wages that would otherwise havebeen granted. This ruling negates the drawing of anyadverse inference from the fact that the increases weregiven during a union organizing campaign, which beganwhen the first employees were hired, even before the planthad been opened.C.InterrogationThe Employer had divided its unit employees into teamswhich consist of 1 team manager and 14 employee teammembers. The team rooms are located on a floor above theproductionarea where the team manager conducts dailymeetings with his 14 member team at which meetings avariety of work-related topics are discussed. It is also theteam room where most of the"one-to-one"interviews areconducted.Respondent describes the so-called one-to-onemeetingsas a managerial innovation. The gravamen of the complainttargets around statements or comments attributed to someteam managers, one department manager,and one black CHARMIN PAPERPRODUCTS CO.trainingspecialist.The complaint alleges asper seunfairlabor practices the following;(a)Asking an employee why she favors the Union. (b)Asking an employee how he felt about the Union. (c)Asking an employee whatissueswere causing employ-ees to wanttheUnion. (d) Telling an employee he istalking too much and when asked if this meant talkingabout the Union, replying, "Not exactly". (e) Giving an"impression" of surveillance. (f) Asking an employeewhy he wanted time off to attend an NLRB hearing towhich he was not subpoened. (g) Making favorablereferences to existing wage rates. (h) Stating an opinionthat the company could not operate under its presentwage system if unionization would result and compel itto function under a union seniority system. (i) Grantingperiodicwage increasesto employees. (j) Telling anemployee that Veteran's benefits could be lost under thetype of seniority usually required in union contracts.Itwas corroborated by the Union witness that the one-to-one meetingstook place on a daily basis at the beginning ofthe shift and the discussions that took place in thesemeetingsconcerned themselves with routine questionsabout the job. In someinstancesthe employees themselvesbrought up the subject of unions. Whenever this occurredfree interchanges of opinion took place completely freefrom threats or any suggestions of coercion. The atmos-phere surrounding these meetings did not in any case createfear or reprisals and the Union witnesses were comfortablein the exchanges that took place. For example an employeesaid that early in November Team Manager Popp spoke tohim alone inthe team room. He asked the employee "Howdo you feel about the Union, are you for it or against it?"The employee replied that he had not yet made up his mind.Popp went on, "Has the Company done anything to causeyou to have doubts?" Popp then went on to say, "I havepamphlets and information about the Union you can lookat whenever you want to. You have a right to vote whateverway you choose."It is difficultto imaginea more innocuous conversationor one less calculated to convey any anti unionanimus.Despite the fact that the complaint enumerates 28 separateallegationsof unfair labor practices, viewed superficially afirst impression might be that the Respondent engaged inwholesale violations of the Act. Evaluation of the testimonyof the witnesses for the General Counsel shows howeverthat thereis no substanceto the allegations.For example, the complaintsetsforth that Respondentcreated the impression of surveillance. This is based on thetestimony of employee Markhart. He testified that in Juneor July he "and two or three other guys," one of whom wasBaugher, were standing outside the Colonial Inn near theintersection of an interstate highway and saw supervisorFogler driving down the highway. Markhart thought thatFogler looked at the group but admitted that Fogler kepton driving. Markhart stated he wouldn't say Fogler looked"right at us but towards us." Later on while Markhart, RayBaugher,Don Clifton, and Ray Smith were standingaround in the plant talking during work time Fogler said:"You are not at the Colonial Inn. Break it up." There is noother testimony on the matter of surveillance or creatingthe impression of surveillance. Fogler testified that he605frequently drove by the ColonialInn to visit his servicestation.He denied that he saw Markhart or that he madeany reference to it again. This flimsy thread was sought tobe woven into evidence that the Company engaged increating the impression of surveillance. Note that there isnot even a suggestion that Fogler had any idea why theywere there or that a union meeting had been or was going tobe held in the Colonial Inn. The comment made by Foglerin the plant would appear to have been "small talk". Nofinding or inference that the Company was engaged in anyunfair labor practices from the allegation concerningsurveillance can be drawn from the evidence in the record.Fogler allegedly asked an employee why he wanted toattend an NLRB hearing. Employee Baugher testified thatthe NLRB scheduled a hearing on the election petition forOctober 21 or 22. Fogler told Baugher that a Union officialnamed Bob Coomer phoned and asked that Baugher beallowed to attendthis meeting.Fogler replied that he couldnot authorize the day offunlessBaugher asked for it.Fogler asked why he wanted to attend. Baugher replied hewanted to see how an NLRB hearing was conducted. Hewas granted the time off. The entire incident concerningBaugher and his desire to attend the NLRB hearing istrivial and not worthy of extended discussion.The complaint takes two paragraphs to set forth a seriesof alleged conversations involving an employee,Mrs.Nelson, and a blacktrainingspecialist named Thompsonwhich were offered to show that Respondent was engagedin racial discrimination. Team leader Pollard told Thomp-son that Norma Nelson felt she was being discriminatedagainst inpromotions. Thompson, who is black, felt that itwould be well if he couldarrange anaudience with Nelsonso that she could ventilate her feelings after which he feltthe situation would be clarified. He secured permissionfrom Green, who is Nelson's team manager, to speak to her.Nelson apparently resented the fact that she was beingtalked to by a black man who was not her regularsupervisor and this seemed to her to carry unfavorableracial overtones.A meeting was arranged with the permission of Green.According to Nelson, Thompson opened the conversationtalking abouta union in Bogalusa,Louisiana where whenthe union came in there they laid off all the blacks.Thompson then said, "Norma, I don't think you wouldwant that to happen here." She replied, "No, I wouldn't."Thompson then told her that he knew she had been going toall the unionmeetings.She said she had because she knewnothing about unions and went to find out what the unionhad to offer as compared with what Charmin had to offer.Nelson then said Thompson told her about the layoff of theblacksat Bogalusaand that if the union was voted in therewould not be any blacks in the union. "If there are blacksthen, he says, the ones that they hire in will be more whitethan they are black. In other words, he meant they wouldbe a Tom." In addition he said he understood I had somegrievances with the plant and that he wished I would cometo him instead of Green. Nelson testified she asked himwhy. He said he was a black man and that is what he wasthere for. Nelson rejoined, "I think that is a bad policy ofthe plant has you there just for the blacks to come to, andBillGreen being white, he is overme, I feel Ishould be able 606DECISIONSOF NATIONALLABOR RELATIONS BOARDto go to him and explain to him what I want to do. He said,well, some of the other blacks had grievances that hadtalked to him and he wanted to know if I thoughta meetingwith the blacks would help. I told him I didn't know, butmaybe it would. He suggested having it at the Holiday Innor the plant and he asked about having it at my home."Apparently the idea ofa meetingof blacks with Thompsondied aborning because no such meeting ever took place.Thompson testified that he knew Nelson both in the plantand socially having met her with black groups which weremeeting on civil rightsissues.Initially, in the course ofThompson's conversation with Nelson she opened the talkby saying she knew what he was going to talk about andsaid, "I am going to tell you like I told Bill Green, I am forthe union." Thompson then testified that the conversationturned to the union and he mentioned that he knew a fewthings he felt she should consider. He said he attendedcollege in Grambling, Louisiana and some students whoseparents worked in Bogalusa had to drop out of schoolbecause their parents were forced out of work as the resultof the strike that took place at the plant. Thompsoncategorically denied that in his talk with Nelson he said thatif the union was voted in there would not be any blacks inthe union and if they are they will be more white thanblack. Thompson said he never spoke to Nelson again.From the above recital General Counsel in his briefargues that Thompson's recital, in speaking about hisexperience at Grambling College and tying this in with hisstatement that the advent of a union at Bogalusa caused thelayoff there of black employees, constituted a threat thatunionizationwould jeopardize the jobs of other blackemployees at Charmin. Such an inference from the factsdetailed above is neither reasonable nor is it supported bythe record. It should be noted that Nelson is a dedicatedmember of the NAACP and appeared to be hypersensitiveon the subject of racial discrimination. If Thompson'srecital of the facts in Bogalusa was not misrepresented byhim it is not violative of the Act. As between the versions ofthis conversation given by Thompson and Nelson I creditThompson whose calm testimony was more convincingthan the story told by Nelson.The complaintallegesthat Respondent granted generalwage increases in June and September and thereafter madefavorable references in speeches and in letters to itsemployees calling their attention to these raises. There is nodispute about these facts nor is there any question that theUnion, in its propaganda, told the employees it wouldimprove their wages and other benefits if chosen at anNLRB election. Nowhere in Respondent's communica-tions,eitherwritten or oral, were there any threats ofreprisal or promises of benefit made to its employees. TheCompany's actions in these regards were not violative ofthe Act.General Counselstatesthat when a wage increase wasgranted to employees on September 24, just two days beforetheUnion filed a petition with the NLRB, such wageincrease was made by the Company during the criticalperiod and as such was violative as per the adjudicatedcases under the Act. The case law on this point is clear:changes in wages or working conditions madeafter apetition is filed do fall within the principles enumerated inwell established Board law. But the fact of the matter is thatRespondent in the case at bar granted its wage increase twodaysbeforethe date the Union filed its petition. There is noshowing on the record that Respondent learned of theUnion's intention to file a petition and then `jumped thegun".The complaint further alleges that the Respondentcommitted unfair labor practices when it communicated toits employees that its present method of granting individualwage increases would have to be discontinued if the Unionbecame the representative of its employees. The Company'spresent method is based entirely on merit and it explainedthat under union contracts individualincreasesare usuallybased on seniority. In support of this statement theCompany pointed to a contract it now has with the sameunion in one of its other plants where increases are in factbased on seniority. It is not disputed that the contractpresently in force at its other plant does predicateindividual wage increases on seniority. Nowhere does therecord show that the facts as presented to its employees bythe Respondent are not an accurate factual presentation. Infurther explanation of its position the Company stated thatif the Union did become the representative of its employeesthe present wage progression plan would have to bechanged to incorporate the principles of seniority. TheGeneral Counsel argues in his brief that by its position onwages Respondent was in fact threatening to take away itswage plan and thus threatening its employees with the lossof wage increasesif they chose to be represented by theUnion. The Company did not announce an intention torefuse to bargain with the Union if its organizational effortswere successful but on the contrary it stated that it wouldbargain with the Union on this point. I know of no cases inwhich the Board has held that a Respondent would be inviolation of the Act based on the facts enumeratedsupra.The record is devoid of evidence that in any of itsstatements the Company threatened its employees withthreatsof reprisal or promises of benefit unless theemployees rejectedrepresentationby the Union.The testimony of the approximately 11 supervisors was indirect contradiction to certain of the statements made bythe witnesses for the Union. However in the posture of thecase it hardly seems necessary to made extended credibilityfindings.In any case even if the testimony of the Union's witnesseswas to be credited the statements which were advanced asevidence of illegal interrogation attributed to Respondentwere within the protection of the free speech provision ofthe Act and were not violative of the law. The demeanor ofRespondent's witnesses was uniformly impressive. TheUnion's chief witness appeared to be motivated by afanatical drive to makea case againstRespondent.Raymond Baugher, who is the employee referred toearlier in this decision, had asked for permission to absenthimself from the plant in order to attend the NLRB hearingon the petition for an election filed by the Union. Baugherwas given permission to attend the hearing. Baugher askedhis team leader, Pollard, if it was true that "if we went unionthat we would be denied our Veteran's benefits?". Pollardallegedly replied that he did not know what would happenatCapeGirardeau but that when the Mehoopany, CHARMIN PAPER PRODUCTS CO.607Pennsylvania, plant of the Respondent voted for the Uniontheunionized employees were no longer eligible forVeteran's benefits. When Baugherwas in St.Louis after thehearing he paid a visit to the Veteran's Administration tocheck on the question of possible loss of benefits if the plantwent union. The Veteran's official in charge of Charmin'sveterans program told Baugher "there was no way that aunioncould give or take away veteran's benefits." It isinterestingto point out in this connection that Baugherapplied for and received Veteran's benefits. It would seeminview of these facts that Baugher knew of his ownknowledge and experience that the election of the Unioncould have no effect on the receipt or denial of Veteran'sbenefits.It should also be pointed out that even thoughBaughercomplained that he had been criticized in one-to-onemeetingsthat hisinterestand the quality of his job hadfallen off. Baugher upon being told this stated on the recordthat he had been praised only a short time before thecomplaint was made about his work and he could onlyaccount for the remarks made by his supervisor asreflecting Respondent's displeasure with him because of hiswell known activities on behalf of the Union.Pollard testified that when Baugher asked him why hehad not been promoted sooner he replied: "I told him it hadbeen because he did very poorly on the test and because hehad not been a good performer during that period of time."Pollardwent on that he had had a discussion withWillgrubs about Baugher. He told Willgrubs that Baugher'sperformance had not been good, that "Ray (Baugher) hadtaken the basic maintenance test and scored very poorly onthe test and showed a lack of technical knowledge tobecome a mechanic."There is another significant aspect of the testimony ofBaugher.He testified that he was in a maintenanceassignmentand was trying to qualify for the job of basicmechanic. His job rate was $2.76 and the rate paid themechanic was $2.92. In order to qualify Baugher had topass a written mechanic's test. He took the test and scored59 on the firsttest.He admitted on the stand that he haddeliberately flunked the examination. The next time hetook the test he made 92. Shortly after passing he waspromoted. Baugher said he was not promoted because ofhis union activities. Baugher testified that team managerWillgrubs told him "the only conclusion he could come tothatmy union activities had kept me from getting a raiseBaugher's testimony that he had deliberately flunked thewritten examination was peculiar to say the least. I madehim my witness to seek clarification of what he had said.TRIAL EXAMINER: Did you testify yesterday that youdeliberately failed to pass the first written examination?WITNESS: Yes, Sir.TRIAL EXAMINER: If this is so, by deliberately failing,you penalized yourself in terms of holding off a wageincrease, is that correct?WITNESS: Yes sir, I suppose so.TRIAL EXAMINER: Why would you do that?WITNESS: Simply because, sir, in our training andthrough our training we were advised that these testswere merely to show you and your team manager whatyou needed to brush up on as far as maintenance isconcerned. It had little or nothing to do with yourqualifications.TRIAL EXAMINER: Isn't the determination as towhether the test had to do with qualifications somethingthat is made normally by the company?WITNESS: I suppose so, sir.WITNESS: Yes, sir, I had been badgered so much thatat that time the test didn't make much difference to me.They told me they didn't make the difference in yourqualification and I needed to prove it to the people.Everyone was upset over these tests. They didn't think itwas fair that we had to take these tests.From the quoted portion of the transcript which appearssuprait is clear that Baugher acted as though he had amission in life to prove the tests were not important. It wasnot in his province to make such a determination. When anindividual deliberately fails a test and takes a financialpenalty for this act he seems to be behaving in an abnormalfashion and thereby marks himself as a zealot. Coolobjectivity and accurate testimony are not the habilmentsnormally worn by fanatics. I do not credit Baugher'stestimony in any respect not corroborated by otherwitnesses who are not out to "make a case".The record contains testimony about an episode that tookplace at Markhart's shop to the effect that team managerFogler told two employees that employees would loseveteran's benefits if the plant was organized. The three meninvolved in this incident were admittedly well lubricatedwith many beers. Fogler categorically denied having madeany remarks about veteran's benefits. In any case since thedetermination regarding such benefits was exclusivelywithin the sole control of the Veteran's Administration andbeyond the reach of Respondent any conversation, underthese circumstances, could not be violative of the Act. Thematter concerning Markhart's shop is too trivial to meritextended discussion.The complaint contains allegations to the effect thatplant superintendent both addressed letters on October 29and November 3, 12, and 17 and made a number ofspeeches to the employees. The short answer to suchallegations can best be expressed in the Regional Director'sconclusion to the Union's objections to the election:There is nothing in any of these letters by which theEmployer threatened to take any action detrimental toemployees if Petitioner were to become the collectivebargaining representative of the employees.Further there are allegations that various supervisors askedemployees how they felt about the Union; an employee wasasked why she believed the employees needed a union;what issues were causing employees to want a union; onanother occasion a Company supervisor allegedly told anemployee that he was talking too much and after that theemployee asked if he was talking too much about theUnion, the supervisor said "Not exactly." Nowhere was itproved that the employees were prohibited from unionactivitiesor that any threats were made or that anatmosphere of coercion was created or that Respondententertained any antiunion animus. Strapping away the 608DECISIONSOF NATIONALLABOR RELATIONS BOARDseparately stated allegations which appear in the complaintit is clear that the Company did not engage in any activitiesviolative of the Act.Objections to the ElectionThe objections to the election were as follows:(1)That the Company threatened and interrogatedindividual employees with reprisals if they voted for theUnion.(2) The employer made promises of benefits to destroythe Union's majority.(3) Respondent distributed and posted on bulletins falseand misleading information at a time and in a mannerwhich did not allow the Union time to deny anddisprove them.(4)The Company threatened employees with loss ofbenefits and earnings.(5)Respondent in its letter to employees and theirfamilies threatened employees.(6) Respondent provided the Union with an inaccurateeligibility list.(7)Respondent employed the racial issue in order todestroy the Union majority.The Regional Director dismissed objections 3, 5 and 6. Theobjections 2, 4 and 7 were found to have raised materialand substantial matters and a hearing was directed to taketestimony on these and on"Other conduct not specificallyalleged."The subject matter of objections 2, 4 and 7 has been dealtwith in detailsupra.In a word no credible evidence tosupport these objections was adduced by the GeneralCounsel.The employer made no promises of benefitdesigned to undermine the Union'smajority.No employeeswere threatened with the loss of earnings or other benefits.No efforts were made by Respondent to destroy theUnion'smajority by the injection of racial issues.In pointof fact the Company did not introduce racial issues into thesituation.Further amplification of the material encom-passed in the enumerated objections upon which a hearingwas ordered beyond the matters analyzed and disposed ofin the body of the instant decision would be repetitious andwould serve no useful purpose.It is recommended that theobjections to the election be dismissed.CONCLUSIONS OF LAW1.The Respondentis an employer within the meaningof Section 2(2) of theAct, engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.The Unionisa labor organizationwithin themeaning of Section 2(5) of the Act.3.The Respondenthas not engaged in the allegedunfair labor practices.4.The objectionsto the election are without foundationin fact. They shouldbe dismissed and the resultcertifiedthat the Unionwas not selected as the collective-bargainingrepresentativeof theRespondent's employees.RECOMMENDED ORDERIt is recommended that the complaint be dismissed in itsentirety.